Dissenting Opinion by
Me. Justice Cohen :
I would discourage this insurance company’s distortion of the simple words “non-owned automobile” by reversing. There is a clear, precise, literal and even a popular meaning attributed to that phrase, and any subsequent supplemental definition in derogation of such a patently common usage of words is not to be encouraged. The Insurance Commissioner of the Commonwealth of Pennsylvania should not allow this grossly unfair “double talk” to continue.
Mr, Justice Bok joins in this dissenting opinion.